DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (KR20170052906A, see Machine Translation for citations) (provided in Applicant's IDS filed on February 25th, 2020) in view of Horikawa (US20070202417A1).
Regarding Claim 1-5, Hoon discloses an additive for an electrolyte of lithium secondary battery ([0010], Formula 1). 

    PNG
    media_image1.png
    162
    207
    media_image1.png
    Greyscale

Hoon Formula 1
Hoon further discloses that the additive of Formula 1 can be a phospine or a phosphine oxide ([0013], X can be P or P=O), therefore, Hoon teaches that the phosphine and phosphine oxide perform the same function as electrolyte additives for suppressing reduction of battery capacity and are therefore functionally equivalent. Hoon further discloses that the carbon chains between the Oxygen and CN, and the Oxygen and the R group can range from 1-6 ([0013], n can equal 1-6).
Hoon’s electrolyte additive does not fall within the scope of instant formula 1, as it has one P-F bond and two P-OR bonds, while the claims require two P-F bonds and a single P-OR bond. 
Horikawa teaches additives for batteries; like Hoon’s additives, they serve the purpose of suppressing reduction of battery capacity. Horikawa discloses that it is preferred that the phosphine oxide compound has at least two P-F bonds ([0010]). Horikawa teaches that a phosphine oxide compound with the P-F bond helps reduce the risk of igniting-firing in the electrolyte ([0015]). Horikawa further teaches the phosphine oxide compound is not particularly limited as long as the P-F bonds are present ([0016]). 
While Horikawa teaches P-F bonds for phosphine oxide compounds for reducing suppression of capacity, Hoon teaches phosphine oxide compounds and phosphine compounds are functionally equivalent for reducing suppression of capacity, and hence, one of ordinary skill in the art would expect the teachings of Horikawa to be applicable to phosphine compounds in addition to phosphine oxide compounds. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte additive structure of Hoon with the teachings of Horikawa to replace an oxygen of Hoon formula 1 with a fluorine to have another P-F bond. This replacement would reduce the risk of igniting-firing in the electrolyte. This modified chemical structure falls within the scope of instant formula 1, where A is a C1-C5 substituted aliphatic hydrocarbon, which is equal to a C1-C5 alkenylene and equal to a methylene, ethylene, propylene, butylene, or ethenylene group. This modified chemical structure also falls within the scope of instant claim 5, formula 1-1, when the Hoon formula 1 has n equals 1. 
Regarding Claim 6, Hoon in view of Horikawa discloses the limitations as set forth above. 
Hoon discloses an electrolyte for a lithium secondary battery ([0008]), comprising:
A lithium salt ([0015]);
A nonaqueous organic solvent (organic solvent-[0015], nonaqueous organic solvent-[0065]); and
The additive according to claim 1 (claim 1 limitation disclosed by Hoon in view of Horikawa above).
Regarding Claim 7, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon further discloses that the electrolyte additive may be included in an amount of 0.1 to 20 % weight based on the total weight of the electrolyte, and more preferably 0.2 % to 10 % by weight ([0047]).
Regarding Claim 10, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon discloses that the lithium salts can be salts of a group consisting of LiPF6, LiClO4, LiAsF6, LiBF4, LiSbF6, LiAlO4, LiAlCl4, LiCF3SO3, LiC4F9SO3, LiN(C2F5SO2)2, LiN(C2F5SO2)2, LiN(CF3SO2)2, LiN (CaF2a+1SO2) (CbF2b+1SO2) (provided that a and b are natural numbers, preferably 1≤a≤20, and 1≤b≤20), LiCl, LiI, LiB(C2O4)2, and mixtures thereof, and lithium hexafluorophosphate (LiPF6) is preferably used ([0058]).
Regarding Claim 11, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon discloses that the nonaqueous solvent is preferably carbonate-based solvent ([0050], [0057]). Hoon further discloses examples of the carbonate solvent can be dimethyl carbonate (DMC), diethyl carbonate (DEC), dipropyl carbonate (DPC), methylpropyl carbonate (MPC), ethylpropyl carbonate (EPC), methylethylcarbonate (MEC), ethylmethylcarbonate (EMC), ethylene carbonate (EC), propylene carbonate (PC), butylenes carbonate (BC), or fluoro and ethylene carbonate (FEC) ([0056]).
Regarding Claim 12, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon discloses a lithium secondary battery ([0017]) comprising:
A positive electrode ([0017]);
A negative electrode ([0017]);
The electrolyte for a lithium secondary battery, according to claim 6 (claim 6 limitation disclosed by Hoon in view of Horikawa above). 
Regarding Claim 13, Hoon in view of Horikawa discloses the limitations as set forth above. Hoon further disclose wherein the negative electrode comprises graphite ([0074]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon (KR20170052906A) in view of Horikawa (US20070202417A1), and further in view Lee (US20160218392A1).
Regarding Claim 8, Hoon in view of Harikawa discloses the limitations as set forth above. 
Hoon further discloses that the nonaqueous solvent can include one or more of an ester, ether, ketone, aromatic hydrocarbon, alkoxylane, and carbonate solvent ([0050]). 
Hoon is silent to the use of an aliphatic nitrile compound used in the electrolyte.
Lee discloses an electrolyte for use in a lithium secondary battery ([0005],[0051]) with a nonaqueous organic solvent ([0015]). Lee further discloses that the organic solvent can include one or more selected from carbonate solvents, aliphatic nitriles, ether solvents, etc. ([0046-0048]), therefore Lee teaches that ether solvents, and others, and aliphatic nitrile solvents are interchangeable in use with a carbonate solvent. Lee teaches that this electrolyte allows for improved lifetime characteristics for the battery. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Hoon with the teachings of Lee to have an electrolyte that includes aliphatic nitriles. This modified electrolyte would have the expected result of improved lifetime characteristics for the battery. 
Additionally, or alternatively, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Hoon with the teachings of Lee to have an electrolyte that includes aliphatic nitriles as this would have been the simple substitution of one known element (solvent) for another with reasonable expectation of success (see MPEP §2143 B).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (KR20170052906A) in view of Horikawa (US20070202417A1), and further in view of Sekiya (US20210194058A1).
Regarding Claims 8-9, Hoon in view of Harikawa discloses the limitations as set forth above. 
Hoon is silent to the use of an aliphatic nitrile compound used in the electrolyte.
Sekiya discloses an additive for nonaqueous electrolyte is a nitrile type additive that can include acetonitrile ([0106]). Seikyo further discloses that the content of the nitrile compound is preferably greater than 1% by mass and less than 5% by mass in relation to the entire nonaqueous electrolyte liquid ([0107]). Seikyo teaches that this electrolyte improves charge discharge cycle characteristics of the battery ([0070]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Hoon with the teachings of Seikyo to have an electrolyte that includes aliphatic nitrile compound in a range of 0.1 wt% to 10 wt% based on a total weight of the electrolyte for the lithium secondary battery. This modified electrolyte would have the expected result of improved lifetime characteristics for the battery.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoon (KR20170052906A) in view of Horikawa (US20070202417A1), and further in view of Ji (KR20170014889, see machine translation for citations).
Regarding Claim 14, Hoon in view of Horikawa discloses the limitations as set forth above. 
Although Hoon discloses that the a cyano group can be used in combination with a alkoxy group (), Hoon is silent to A in the instant Formula 1 being (-C2H4-O-C2H4-)n.
Ji discloses an electrolyte additive. Ji further discloses that the electrolyte additive can contain a CN function group bonded to a substituted or unsubstituted aliphatic hydrocarbon chain (Formula 102, pg. 24), and then discloses where the electrolyte additive can contain a CN functional group bonded to a (-C2H4-O-C2H4-)n (Formula 103, pg 24). Thus Ji teaches that having a substituted or unsubstituted aliphatic hydrocarbon chain bonded to a CN functional group and having a (-C2H4-O-C2H4-)n bonded to a CN functional group are interchangeable for use as electrolyte additives.
Therefore it would be obvious for one of ordinary skill in the art to modify the electrolyte additive of Hoon in view of Horikawa with the teachings of Ji to have a A in the instant Formula 1 to be (-C2H4-O-C2H4-)n. 


Response to Arguments
Applicant's arguments filed June 9th, 2022 have been fully considered but they are not persuasive. 
For sake of clarity, Applicant refers to KR10-2017-0052906 as the “Jeong reference”. For purposes of examination the examiner will refer to reference KR10-2017-0052906 as “Hoon”, to keep consistency between the 103 rejection and examiner response to arguments.
Applicant traverse the 103 rejection of Claim 1 over Hoon in view of Horikawa under the grounds that a prima facie case of obviousness has not been established. Applicant argues that the combination of Hoon with the teachings of Horikawa is rendered nonobvious because the purported rationale for modifying the teachings of the cited references is specious, and because the Hoon reference teaches away from making the proposed modification. Applicant states that the purported rationale is specious, because Hoon describes the function of the specific additive (Formula 1) of having “the effect of improving the high voltage and high temperature performance and maintain the lifespan of the secondary battery by stably forming a film even in a high voltage state” and that Hoon teaches away from the combination as taught by Horikawa as Hoon discloses a comparative example which uses two P-F bonds results in drastic reduction initial capacity and recovery capacity. 
The examiner respectfully disagrees that the obviousness rationale for Hoon in view of Horikawa is specious. The combination of Hoon teaches that phosphine oxide and phosphine compounds are functionally equivalent for reducing suppression of capacity, while Horikawa teaches that when two P-F bonds are present on a phosphine oxide compound for electrolyte additives that have the purpose of suppressing reduction of battery capacity, the two P-F bonds help reduce the risk of igniting-firing in the electrolyte. Thus, the combination of Hoon in view of Horikawa provides the instant claim 1 electrolyte additive, while providing both the benefit of reduction of suppression of battery capacity, and reducing the risk of igniting-firing in the electrolyte improving battery safety. Thus, because the combination of both Hoon in view of Horikawa yields reduction of suppression of battery capacity, and improving battery safety, it is the examiner’s position that these two expected results render the obviousness rationale not specious. Therefore, it is the examiner’s position that it would be obvious for one of ordinary skill in the art to add a P-F bond onto the Phosphine oxide of Hoon’s formula 1 to yield the expected results of reducing suppression of battery capacity, and improving battery safety. 
The examiner further respectfully disagrees that Hoon teaches away from the combination of Hoon in view of Horikawa. Applicant cites comparative example 1, which is disclosed by Hoon to have drastic reduction in initial capacity, as an example of a electrolyte additive with two P-F bonds. It is the examiner’s position that this disclosure of comparative example 1 is not enough to assert teaching away by Hoon. In order for a combination to be rendered nonobvious by teachings away, the primary art needs to disclose that the combination would be impossible/not work. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.
Therefore, Hoon’s disclosure of the comparative example does not teach away from the combination, as the additive with two P-F bonds is still disclosed as a working electrolyte additive, where the additive having two P-F bonds does not provide any unexpected results. 
Furthermore, the examiner believes that making using comparative example 1 in comparison to Hoon Formula 1 in order to make the comparison of one P-F bond to two P-F bonds does not provide strong reasoning for one P-F to two P-F bonds. Comparative example 1, represented by formula 5 is substantially different than Formula 1 as Formula 5 contains a P=O bond as opposed to the P-O bond of Formula 1. One of ordinary skill in the art would recognize that the presence of the P=O bond over the P-O bond would create substantially different chemical bonding properties between formula 1 and formula 5 which would invalidate the comparison of one P-F bond of formula 1 to the two P-F bonds of Formula 5. While the comparison of example 1 to Hoon formula 1 is true for when n=0, i.e. cyanate, Horikawa teaches that the drastic reduction in initial capacity is in the context of phosphate esters having a P-O-CH bond, and not a P-O-CN bond.
Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 draws its dependency from claim 1. Claim 1 claims an electrolyte additive that is represented by the instant Formula 1, where the functional group R can be from a list including -CN, -N=C=O, -N=C=S, -OSO2CH3, -OSO2C2H5. -OSO2F, or -OSO2CF3. Claim 15 further limits claim 1 electrolyte additive by limiting the functional group R to only be a functional group among the list of, -N=C=O, -N=C=S, -OSO2CH3, -OSO2C2H5. -OSO2F, or -OSO2CF3. Hoon in view of Horikawa are the most relevant prior art as their disclosures, in combination, provide an electrolyte additive that matches the instant claim 1 Formula 1 where the additive has a CN functional group. Hoon only offers the use of a CN functional group. Hoon in view of Horikawa does not offer an electrolyte additive where a functional group among the list of -N=C=O, -N=C=S, -OSO2CH3, -OSO2C2H5. -OSO2F, or -OSO2CF3 is present. Claim 15’s electrolyte additive includes a functional group from the list of -N=C=O, -N=C=S, -OSO2CH3, -OSO2C2H5. -OSO2F, or -OSO2CF3. This use of these functional groups in the instant claim 1 Formula 1 is distinct from the prior art. 
Furthermore, Mio (US20140272556A1) discloses electrolyte additives for a lithium secondary battery. Mio discloses an additive of a phosphonosulfonic acid compound that has a P=O bond where the P is bonded to oxygens (Formula III). Mio teaches that the P=O bond is equivalent to the P-O(R), which is equivalent to a P-F bond, (formula X-XII). However, Mio does not offer an electrolyte additive where a functional group among the list of -N=C=O, -N=C=S, -OSO2CH3, -OSO2C2H5. -OSO2F, or -OSO2CF3 is present. This use of these functional groups in the instant claim 1 Formula 1 is distinct from the prior art. 
Yu (US20200058960) discloses an electrolyte additive that contains the functional group -OSO2F, that meets the claim 15 limitation, however Yu is not prior art for this instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoon (KR-20160150570-A, see US National Stage Entry for citations, US20180183100A1), discloses an electrolyte additive that meets the instant claim 1 limitation of the electrolyte additive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721